NJ l99A (Rcv. UEIOQ) Ordcr Selling Cond:lions of R.cleasc 1 page l of 4

United States District Court

 

for the
District of New Jerscy
UNITED S'I`ATES OF AMER.ICA )
v- )
) Case NO. 18- 75/57 //LCH)
ALANNA GARCIA ) `- /
Defendant )

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant`s release is subject to these conditions:
(l) The defendant must not violate any federal, state or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if the collection is
authorized by 42 U.S.C. § l4l35a.

(3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney
in writing before any change in address or telephone number.

(4) The defendant must appear in court as required and must surrender to serve any sentence
imposed. The defendant shall appear before Judge Noel L. Hillman at Mitchell H. Cohen
United States Courthouse, 400 Cooper Street, Camden, N.J. 08102-1570 on Friday,
February 22, 2019 at 1:30 p.m., Courtroom 3A.

Release on Bond
I'I` IS FURTHER ORDERED THAT:

(5) The defendant shall be released upon executing a $100,000.00 Unsecured Appearance
Bond, binding the defendant to pay that amount to the United States in the event the
defendant fails to appear or fails to surrender as directed for service of any sentence
imposed.

DlSTRlBUTlON COURT DEFENDANT PRF_TRIAL SERVICES U.S. AT['ORNEY U S. MARS|~IAL

N] 1995 (Rev. 0|/09) Addilconal Conditions of Re|ease 2 page 2 q[‘4

Additional Conditions of Release
(6) Upon finding that release by the above methods will not by themselves reasonably assure the
appearance of the defendant and the safety of other persons and the community, it is further ordered
that the release of the defendant is subject to the conditions listed below:
(a) Mental health testing and/or treatment as directed by Pretrial Services.

(b) Report to Pretrial Services as directed.

(c) Travel restricted to the Continental United States, unless otherwise approved by Pretrial
Services.

(d) Surrender all passports and travel documents to Pretrial Services.
(e) Do not apply for new travel documents

(i) Refrain from use or unlawiiJl possession of a narcotic drug or other controlled substances
defined in 21 U.S.C. 802, unless prescribed by a licensed medical practitioner.

(g) Avoid all contact, direct or indirect, with any victims / witnesses.

DlSTRlBUTlON: COURT DEFENDANT PRETRIAL SERV|CES U S. ATI'ORNEY U.S. MARSHAL

NJ l99C (Rev. 0|."09) Advice of Peiia|ties 3 page 3 of 4

ADVICE OF PENALT[ES AND SANCT|ONS
TO THE DEFENDANT:
YOU ARE ADVlSED OF THE FOLLOW[NG PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result iii
imprisonment, a tine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i'. e., in addition to) to any other sentence you receive.

lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; tamper
with a witness, victim, or informant; retaliate or attempt to retaliate against a wimess, victim, or informant; or intimidate or attempt to
intimidate a witiiess, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing

lf`, a&er release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence, you may
be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor- you will be fined not more than 3100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Ackiiowledgment of the Defendant

l acknowledge that l am the defendant in this case and that l arn aware of the conditions of release. l promise to obey all
conditions ofrelease, to appear as directed, and surrender to serve any sentence imposed. l am aware of the penalties and sanctions set

forth above.
Q&{j M aj /f_/F//£?__,
_FFF""

Deji:ndanr',@gn:imre
\/mr' iva s . /\L_)i

Cify and Srare

Directions to the United States Marshal

O<) The defendant is ORDERED released after processing

( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk orjudge that the defendant
has posted bond and/or complied with all other conditions for release. If still iii custody, the defendant must be produced before
the appropriatejudge at the time and place specifiedl

Daie: iiizs.izois f\/O~<k (- - iM"“"'\

 

 

Jtidfcia! Ojicer ’s .S`i'gnamre

Hon. Noe| L Hi|lman, United States District .ludge

 

DISTRIBUT[ON COURT DEFENDANT PRETR|AL SERV|CES U.S. ATTORNEY U.S. MARSHAL

DlSTRlBUTION: COURT DEFENDANT I’RETR.IAL SERV[CES U.S. ATfORNEY U S_ MARSHAL

